Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The Examiner had previously noted of claim 22 that it was characterized as pertaining to a method but that the claim recited only “using” a laminated film without any description as to how.  Applicant has responded by defining the role of the laminated film but there are still no operational steps per se such as are disclosed in, for example, claim 26.  The claim should outline the steps, or actions, by which an electronic component/semiconductor device is produced involving the laminated film.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, 15-18, and 23-27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tagami et a I., U.S. Patent Application Publication No. 2017/0154801 in view of the .
WO 2017/073507 shares common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Predicated on an indication of allowable subject matter in original claim 5, Applicant has incorporated the limitations disclosed therein into claim 1.  However, in a modified survey of the prior art, the Examiner encountered the teachings of Oda which, when taken together with Tagami and Lu, render obvious the invention now defined by amended claim 1.  The Examiner sincerely regrets that Applicant had not been afforded the opportunity to address this position in the previous stage of prosecution.
The relevant disclosures from Tagami and Lu are comprehensively summarized in the March 4, 2021 communication.  Oda et al. describe a laminate film also having application in the preparation of temporary bonding adhesives wherein an adhesive layer is formulated with one of a genus of polysiloxane compounds [0015+] encompassing of the same permutations as are embraced by formula (6).  Notably, it is said to offer the same benefits as is component (c) of the instant invention.  See [0018-0019] of Oda and compare with [0065-0066] of the instant Specification.  The effect of the polysiloxane seems to be general insofar as it imparts the same advantages to various unrelated organic polymer adhesives [0031] but particularly polyimide-siloxane copolymers [0035+].
As for claim 14, IF a permanent adhesive was to defined as one that suffers cohesive-, instead of adhesive failure strictly, than Tagami would perhaps not be germane to the patentability of this claim.  .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al., U.S. Patent Application Publication No. 2017/0154801 in view of the article entitled, "Synthesis and Characterization of an Epoxy Resin Containing Fluorene Moieties and its Cured Polymer" authored by Lu et al. and published in Pigment & Resin Technology (2008) 37(6) 389-394 and Oda et al., WO 2017/073507 as applied to claims 1-4, 10,11, 13,15-18, 23-24, and 26-27 above, and further in view of Kawamori et al., JP 2012-162676 or Shimada et al., U.S. Patent Application Publication No. 2015/0318227.
The salient teachings of Tagami, Lu, Kawamori, and Shimada are the same as those delineated previously and Oda motivates the skilled artisan to include polysiloxane (c) for the reasons articulated above.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al., U.S. Patent Application Publication No. 2017/0154801 in view of the article entitled, "Synthesis and Characterization of an Epoxy Resin Containing Fluorene Moieties and its Cured Polymer" authored by Lu et al. and published in Pigment & Resin Technology (2008) 37(6) 389-394 and Oda et al., WO 2017/073507 as applied to claims 1-4, 10,11, 13,15-18, 23-24, and 26-27 above, and further in view of Yasuda et al., U.S. Patent# 9,884,979.
The salient teachings of Tagami, Lu, and Yasuda are the same as those delineated previously and Oda motivates the skilled artisan to include polysiloxane (c) for the reasons articulated above.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






April 28, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765